 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                             UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10    PATRICIA A. SPEARMAN, an individual,                          Case Number:
                                                               2:20-cv-01594-KJD-NJK
11                                 Plaintiff,

12           vs.

13    SPECIALIZED LOAN SERVICING, LLC, a              JOINT MOTION DISMISSING ACTION
      Foreign Limited-Liability Company; and          WITH PREJUDICE AS TO DEFENDANT
14    EXPERIAN INFORMATION SOLUTIONS,                 SPECIALIZED LOAN SERVICING, LLC
      INC., a Foreign Corporation,                                 ONLY
15
                                   Defendant.
16

17         Plaintiff, Patricia A. Spearman (“Plaintiff”) and Defendant, Specialized Loan Servicing,

18 LLC, by and through their respective attorneys of record, request that the above-captioned matter

19 . . .

20 . . .

21 . . .

22 . . .

23 . . .

24 . . .


                                                Page 1 of 2
 1 be dismissed with prejudice as to Defendant Specialized Loan Servicing, LLC only, pursuant to

 2 FRCP 41(a)(2). Each party shall bear its own attorney fees and costs incurred herein.

 3 Dated this 7th day of June, 2021.                 Dated this 7th day of June, 2021.

 4 COGBURN LAW                                       SPENCER FANE LLP

 5 By: /s/Erik W. Fox                                By: /s/Mary E. Bacon
       Jamie S. Cogburn, Esq.                            Mary E. Bacon, Esq.
 6     Nevada Bar No. 8409                               Nevada Bar No. 12686
       Erik W. Fox, Esq.                                 300 South 4th Street, Suite 950
 7     Nevada Bar No. 8804                               Las Vegas, Nevada 89101
       2580 St. Rose Parkway, Suite 330                  Attorneys for Defendant, Specialized
 8     Henderson, Nevada 89074                           Loan Servicing, LLC
       Attorneys for Plaintiff
 9

10         IT IS SO ORDERED.

11

12
                                                UNITED STATES DISTRICT JUDGE
13
                                                   June 7, 2021
14                                              DATE

15

16

17

18

19

20

21

22

23

24


                                              Page 2 of 2
